                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TERRENCE L. MOORE,

                   Plaintiff,                              8:19CV435

      vs.
                                                       MEMORANDUM
ARAMARK, and DOUGLAS COUNTY                             AND ORDER
DEPARTMENT CORR.,

                   Defendants.


      This matter is before the court on its own motion. On December 6, 2019, the
court ordered Plaintiff to show cause within 30 days why this case should not be
dismissed for failure to pay the filing fee assessed by the court on October 29,
2019. To date, Plaintiff has not shown cause for his failure to pay the filing fee and
has not paid the filing fee or sought an extension of time in which to do so.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice for failure to pay the court’s filing fee, and for failure to comply with a
court order. The court will enter judgment by a separate document.

      Dated this 13th day of January, 2020.

                                              BY THE COURT:



                                              Senior United States District Judge
